DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                      

       Claims 1-2, 10, 11, 14 and 21 are rejected under 35 U.S.C. 103 as being unapatentable by Englekirk in view of Liu et al (US 2013/0083601, hereinafter Liu). 
	With respect to claim 1, Englekirk discloses a semiconductor structure (fig. 11), comprising: a substrate (402); an insulating layer (406) disposed on the substrate; an active layer (408) disposed on the insulating layer; a first semiconductor device (410) formed in a first device region of the active layer (area enclosed between 1102a and 1102b); a charge trap structure (comprising of 1102) through the active layer and surrounding the first device region; and a charge trap layer (404) between the insulating layer and the substrate and extending laterally to underlie the first device region, and the charge trap structure (404 is underlie the first device region and 1102b).
	Englekirk does not explicitly disclose that the charge trap structure has a closed ring shape in a plan view.
In analogous art, Liu discloses the charge trap structure has a closed ring shape in a plan view (Para 0036, 209 of Fig. 3C).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Englekirk/Liu disclosure and form closed ring shaped charge trap structure as taught by Liu to form a vertical NAND memory structure.
With respect to claim 2, Englekirk/Liu discloses the semiconductor structure according to claim 1, further comprising an isolation structure (1104) that is through the active layer and between the first semiconductor device and the charge trap structure.
With respect to claim 10, Englekirk/Liu discloses that the semiconductor structure according to claim 1, wherein the charge trap structure extends through the insulating layer and contacts an upper surface of the charge trap layer (1102b extends through 406 and touches the top surface of 404).
With respect to claim 11, Englekird/Liu discloses the semiconductor structure according to claim 1, wherein the charge trap structure comprises a trench filled with amorphous polysilicon (para 0126 and 0105 - polysilicon and amorphous silicon have been interchangeably used).
With respect to claim 14, Englekirk/Liu discloses wherein the charge trap layer comprises polysilicon (para 0105; polysilicon).
With respect to claim 21, Englekirk/Liu discloses the semiconductor structure according to claim 1, Englekirk further discloses an isolation structure (1104) formed in the active layer to separate the first device region and a non-device region (e.g. area through which charge trap contact passes through) of the active layer, wherein the charge trap structure is through the non-device region, the charge trap structure and the isolation structure are not in direct contact with each other (trap rich layer is not in direct contact with 1104).


     Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Englekirk/Liu in view of Yamazaki et al. (US 2017/0033226, hereinafter Yamazaki).
	With respect to claim 3, Englekird discloses the semiconductor structure according to claim 1.
Englekird does not explicitly disclose that the semiconductor structure further comprising a first dielectric layer disposed on the active layer and covering the first semiconductor device.
In an analogous art, Yamazaki discloses that the semiconductor structure further comprising a first dielectric layer (492 of fig. 15A) disposed on the active layer and covering the first semiconductor device. Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by adding Yamazaki’s disclosure in order to provide mechanical and electrical isolation to the components of a semiconductor device. 
With respect to claim 5, Englekird/Yamazaki discloses the semiconductor structure according to claim 3.
Englekird does not explicitly disclose wherein the charge trap structure extending through the first dielectric layer and a top surface of the charge trap structure is flush with an upper surface of the first dielectric.
In an analogous art, Yamazaki discloses wherein the charge trap structure extending through the first dielectric layer (fig. 15A; 496a extends through 492) and a top surface of the charge trap structure is flush with an upper surface of the first dielectric (top surface of 496a is flushed with 492).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by adding Yamazaki’s disclosure in order to provide mechanical and electrical isolation to the components of a semiconductor device. 
With respect to claim 6, Englekird/Yamazaki discloses the semiconductor structure according to claim 3.
Englekird does not explicitly disclose wherein a second dielectric layer disposed on the first dielectric layer and completely covering a top surface of the charge trap structure.
In an analogous art, Yamazaki discloses wherein a second dielectric layer (494) disposed on the first dielectric layer and completely covering a top surface of the charge trap structure.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by adding Yamazaki’s disclosure in order to provide mechanical and electrical isolation to the components of a semiconductor device. 
With respect to claim 7, Englekird/Yamazaki discloses the semiconductor structure according to claim 3.
	Englekird discloses the charge trap structure comprises of low resistivity conductive material e.g. polysilicon (para 0126).
	Englekird does not explicitly disclose that a contact structure formed in the first dielectric layer and electrically connecting the first semiconductor device, wherein the charge trap structure and the contact structure comprise different materials.
	In an analogous art, Yamazaki discloses that a contact structure (496b) formed in the first dielectric layer and electrically connecting the first semiconductor device, wherein the charge trap structure and the contact structure comprise different materials (para 0279-0280; 496b can comprise of any other conductor than polysilicon -its common in the art to use other conductive material e.g. aluminum).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by adding Yamazaki’s disclosure in order to provide mechanical and electrical isolation to the components of a semiconductor device.
With respect to claim 8, Englekird/Yamazaki discloses the semiconductor structure according to claim 7.
Englekird does not explicitly disclose that wherein a top surface of the contact structure is flush with a top surface of the charge trap structure (fig. 15A).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by adding Yamazaki’s disclosure in order to manufacture a semiconductor device to achieve planarization prior to forming subsequent circuit. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Englekirk/Liu in view of Lee et al. (US 2015/0380429, hereinafter Lee).
With respect to claim 9, Englekird discloses the semiconductor structure according to claim 1.
Englekird does not explicitly disclose wherein the charge trap structure is electrically floating.
In an analogous art, Lee discloses wherein the charge trap structure is electrically floating (para 0031).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by adding Lee’s disclosure in order to improve retention of the charge trapping capability of the structure,

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Englekirk/Liu in view of Pang et al. (US 2016/0093636, hereinafter Pang).
With respect to claim 12, Englekirk/Liu discloses the semiconductor structure according to claim 1.
Englekirk/Liu does not explicitly disclose wherein the charge trap structure comprises a plurality of first doped regions and a plurality of second doped regions alternately arranged to form a multiple concentric ring surrounding the first device region.
In an analogous art, Pang discloses wherein the charge trap structure comprises a plurality of first doped regions and a plurality of second doped regions alternately arranged to form a multiple concentric ring surrounding the first device region (para 0088 and 0113; merely having certain arrangement of dopants is not critical).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by having a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction in order to allow the accumulated charge to more rapidly dissipate. 
With respect to claim 13, Englekirk/Liu discloses the semiconductor structure according to claim 1.
Englekirk/Liu does not explicitly disclose wherein the charge trap structure comprises a trench filled with a plurality of stacked doped semiconductor layers.
In an analogous art, Pang discloses wherein the charge trap structure comprises a trench filled with a plurality of stacked doped semiconductor layers (para 0088 and 0113; merely having certain arrangement of dopants is not device functionality critical).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by having a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction in order to allow the accumulated charge to more rapidly dissipate. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Englekirk/Liu.
With respect to claim 15, Englekirk/Liu discloses the semiconductor structure according to claim 1. wherein the charge trap layer comprises a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction (para 0084; there can be multiple dopants diffused or implanted into the charge trap layer, merely having a certain arrangement is not critical). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by having a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction in order to allow the accumulated charge to more rapidly dissipate. 
With respect to claim 16, Englekirk/Liu discloses the semiconductor structure
according to claim 1, wherein the charge trap layer comprises a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction and a second direction to form an array. (para 0084; there can be multiple dopants diffused or implanted into the charge trap layer, merely having a certain arrangement is not critical).
 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by having a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction in order to allow the accumulated charge to more rapidly dissipate. 
	With respect to claim 17, Englekirk/Liu discloses that the semiconductor structure according to claim 1, wherein the charge trap layer comprises a plurality of third doped regions and a plurality of fourth doped regions alternately arranged to form a multiple concentric ring (para 0084; there can be multiple dopants diffused or implanted into the charge trap layer, merely having a certain arrangement is not critical). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Englekirs/Liu’s device by having a plurality of third doped regions and a plurality of fourth doped regions alternately arranged along a first direction in order to allow the accumulated charge to more rapidly dissipate. 

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    516
    1015
    media_image1.png
    Greyscale

Examiner respectfully disagree and submits the following:
Englekirk further discloses an isolation structure (1104) formed in the active layer to separate the first device region and a non-device region (e.g. area through which charge trap contact passes through) of the active layer, wherein the charge trap structure is through the non-device region, the charge trap structure and the isolation structure are not in direct contact with each other (trap rich layer is not in direct contact with 1104).
Therefore, rejection of the claims is maintained and addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816